Title: From George Washington to Colonel Jedediah Huntington, 21 April 1777
From: Washington, George
To: Huntington, Jedediah



Sir
Head Quarters Morris Town 21st April 1777

I have yours of the 15th instant. If filling up your Regt can be accomplished any thing the sooner by your remaining in Connecticut, a while longer, I have no objection, but you must send one of your Feild Officers forward to Peekskill to receive and form your small detatchments as they come up.
I hope the late Measures taken by your Govr and Council to compleat your quota will prove effectual. I am Sir &ca.
